DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on March 16, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 5, 6, 8, 10, 14-20, has canceled claim 13 and has newly added claims 21-24.  
Claims 1-12, and 14-24 remain pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 5, 10-16 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
The specification and claims fail to teach how the 3 dimensional holographic image of a 3D scene that the computing unit is arranged for “receiving data describing a 3D scene” and producing one complex amplitude array for a 2D image and producing a  depth map describing depths of the points of the 2D image of the 3D scene relative to the specific viewing point.   It is noted that for one 2D image, there is only one depth value.   The specification fails to teach that the 3 dimensional (3D) holographic image of 3D scene can be generated by one complex amplitude array for a 2D image of the 3D scene.  It is noted as disclosed in the specification, the 3D scene comprises a plurality of 2D images, (as slices 312, Figure 3A) each with a specific depth value.  And as indicated in Figure 2B, the three dimensional holographic image of a 3D scene is obtained by using a plurality of slices (each is a 2D image) at different depths.  Using just one 2D image will not be able to obtain the holographic image for the 3D scene.  
Claims 5 and 10 have been amended to include the phrase “setting amplitude values of the inverse-Fourier-transformed complex array to zero” is not explicitly supported by the specification of the claims. 

Claims 1-9, 10-16 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 1 has been amended to include the phrase “producing one complex amplitude 2D array for producing a 3D holographic image of the 3D scene based Claim 10 has also been amended with the same feature.   The specification discloses that the 3D scene comprises a plurality of 2D image slices each with a specific depth value.  The specification does not teach that it is possible to produce the holographic image for reconstructing the 3D based on only one of the 2D image and the depth-map, as set forth in claims 1 and 10.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 10-16 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “transmitting a 2D image of the 3D scene” and the phrase “transmitting a Z-map” recited in claims 10 and the phrase “transmitting the first complex amplitude array and the Z-map” recited in claim 18 that are confusing and indefinite since it is not clear the “transmitting” is referring to what or is transmitting between what?  The scopes of the claims are confusing and indefinite.  In light of the remark provided by the applicant, the applicant still does not clarify the “transmitting” is to where and/or from where?  There is no “computer” or any physical device that allows “transmitting” of data to the user.  
amended phrase “changing the complex amplitude values … based on the specific depth value of the cross section” recited in amended claims 6 and 16 that is confusing and indefinite since it is not clear what considered to be “changing the complex amplitude values”? 
The phrase “correcting the inverse-Fourier-transformed complex arrays according to the specific depth of each slice” recited in claim 20 is confusing since it is not clear what “correction” is referred here?  The image data are based on the depth information (i.e. specific depth value) it is not clear what “correction” is referred here concerning the “specific depth value”?  The scopes of the claims are confusing and indefinite.  
The phrase “the first complex amplitude” recited in claims 18 and 19 (based on the amendment to claim 17) is confusing and indefinite since it lacks proper antecedent basis from its based claim.  
The newly added claim 24 recites the phrase “the first computer and the second computer are the same computer”.  This makes the recitation “sending the 2D image and the depth-map to a second computer” recited in claim 1 (based claim) is confusing and indefinite since if the first and second computers are the same computer then the method step of “sending… to a second computer” cannot be defined for claim 24.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent issued to Schwerdtner (PN. 7,636,184) in view of the US patent application publication by Nam et al (US 2014/0211286 A1).
Claims 1 and 6 have been amended to necessitate the new grounds of rejection.  
Schwerdtner teaches a method for producing a 3D (three-dimensional) holographic image of a 3D scene wherein the method is comprised of having one 2D (two-dimensional) image of a 3D scene as viewed from a specific point (Figures 3 and 5) and a depth information, constitutes as the depth-map, describing depths of points of the 3D scene relative to the specific point, (please see column 4, lines 38-45).  The method further comprises of producing one complex amplitude 2D array for producing a 3D holographic image of the 3D scene based on the one 2D image and the depth-map, (please see Figures 2 and 5, and column 10).  Schwerdtner teaches that the 2D image of the 3D scene with the depth information may synthesized and edited by computer, (please see column 2, lines 45-57 and column 9, lines 65-67 data memory MEM may be included in a computer).  
This reference has met all the limitations of the claims.  Schwerdtner teaches that the 2D image for the 3D scene and the depth information may be generated by using computer, (please see columns 2, 4 and 9).  The calculation of the complex amplitude 2D array is also utilizing computer.   It however does not teach explicitly to utilize two computers with a first computer to Nam et al in the same field of endeavor teaches an apparatus and method for generating computer generated digital hologram wherein a separated depth information pre-processor (100, Figure 1) is utilized to generate object scene information and depth information or depth-map and a second hologram generating unit (200) for calculating the hologram, (essentially includes the complex amplitude.  It would then have been obvious to one skilled in the art to apply the teachings of Nam et al to use two separating processing or computer to generate the 2D image of the 3D scene and the depth information and to calculate the computer generated hologram including the complex amplitude array the benefit of using two computers may increase the capacity of the memory spaces that may ease the calculation requirement.  
With regard to claims 2 and 3, Schwerdtner teaches that the 2D image may be on a plane which is perpendicular to a direction Z to the specific point, (please see Figure 1).  Since Schwerdtner teaches that the depth information of the 2D image may be also obtained, this means the 2D image do not need to be only on a single plane and may be on a curved surface, which may include spherical shell as desired to provide desired 3D scene.  
With regard to amended claim 6, Schwerdtner teaches that the method comprises the producing one complex amplitude 2D array for producing a 3D holographic image of the 3D scene, that is comprised of the steps of decomposing the complex amplitude 2D array into a plurality of 2D portions of complex amplitude 2D array each 2D portion corresponding to a cross-sectional slice of the 3D scene with a specific depth value of the 3D scene along the viewing direction based on the depth-map, (please see Figure 5).  For the plurality of 2D portions corresponding to cross-sectional slices of the 3D scene: performing an inverse-Fourier transform changing (i.e. updating) the complex amplitude values of the inverse-Fourier transformed complex amplitude array based on specific depth value if the cross-sectional slice of the 3D scene along the viewing direction thereby producing changed complex amplitude array and summing up the changed complex amplitude arrays thereby producing the complex amplitude 2D array for producing a 3D holographic image of the 3D scene.  
With regard to claim 8, Schwerdtner in light of Nam teaches that the second computer may send the one complex amplitude 2D array for producing the 3D holographic image of the 3D scene to the first computer, in the calculation iteration process.  
With regard to claim 9, Schwerdtner teaches that the complex amplitude 2D array is being loaded to spatial light modulator and by illuminating the spatial light modulator, the 3D holographic image of the 3D scene is produced, (please see column 12, line 45).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwerdtner and Nam et al as applied to claim 1 above, and further in view of the US patent application publication by Kroll et al (US 2010/0157399 A1).
The method for producing 3D holographic image of a 3D scene taught by Schwerdtner in combination with Nam as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 4, these references do not teach explicitly to add random phase to the complex amplitude 2D array.  Kroll et al in the same field of endeavor teaches a computer generated hologram wherein the calculation of the complex amplitude for generating the hologram including the step of adding random phase, (please see Figure 17) to the calculated complex amplitude or sub-hologram to reduce speckle (please see paragraph [0169]).  It would .  

Claims 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwerdtner and Nam et al as applied to claim 1 above, and further in view of the US patent application publication by Collings et al (US 2015/0286187 A1).
The method for producing 3D holographic image of a 3D scene taught by Schwerdtner in combination with Nam as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 5, Schwerdtner teaches that the second computer calculates and produces the complex amplitude 2D array by performing an inverse transformation (such as Fourier transformation) of the 2D image to produce an inverse-Fourier-transformed complex array, (please see column 10 and Figure 5).   Schwerdtner teaches that the calculation further includes the step of preforming Fourier transformation (first or second transformation, Figure 5) to produce a complex amplitude 2D array and the calculation steps are iteratively repeated until desired condition is reached, (please see Figure 5).  This reference however does not teach explicitly that the calculation step includes extracting and calculating phase component only.  Collings et al in the same field of endeavor teaches an apparatus and method for computer generating a hologram wherein the computer generation of the hologram may include the step of retaining only the phase component of the replay field, (which means to remove the amplitude of the replay field from the 2D image data, (please see Figure 1).  The phase only or the phase component of the complex array is then Fourier transformed to produce the complex amplitude 2D array.  The amplitude value is being replaced by desired or target amplitude, (please see amended claim 5, Collings et al teaches to produce phase only complex array which implicitly requires to remove the amplitude values of the inverse-Fourier transformed complex array.  By retaining phase-only component may implicitly or obvious be modified to make the amplitude values assume zero.  
With regard to claim 7, in light of Collings et al only the phase values of the complex amplitude 2D array for producing the 3D holographic image of the 3D scene is send to first computer for the iteration calculation process.  

Claims 10-12 and 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent issued to Schwerdtner (PN. 7,636,184) in view of the US patent application publication by Collings et al (US 2015/0286187 A1) .
Claim 10 and claim 16 have been amended to necessitate the new grounds of rejection.   
Schwerdtner teaches a method for transmitting and presenting data for producing a 3 dimensional (3D) holographic image for a 3D scene wherein the method is comprised of (1) producing one depth map describing depths of points of a 2D image of a 3D scene as viewed from a specific viewing point (please see Figure 5), and producing one 2D image of the 3D scene as viewed from the specific point.  The steps of producing one 2D image of the 3D scene as viewed from the specific point further comprises the step of providing an initial complex amplitude 2D array comprising an amplitude values at each point in the array corresponding to an amplitude at each point in the 2D image, (please see Figure 4), performing an inverse-Fourier transform of the complex-amplitude 2D array producing an inverse-Fourier transformed complex 
This reference however does not teach explicitly that the calculation step includes extracting and calculating phase component only or setting amplitude values of the inverse-Fourier transformed complex array to zero, producing a phase-only complex array.  Collings et al in the same field of endeavor teaches an apparatus and method for computer generating a hologram wherein the computer generation of the hologram may include the step of retaining only the phase component of the replay field, (which means to remove the amplitude of the replay field from the 2D image data, (please see Figure 1).  The phase only or the phase component of the complex array is then Fourier transformed to produce the complex amplitude 2D array.  The amplitude value is being replaced by desired or target amplitude, (please see Figure 1).  It would then have been obvious to apply the teachings of Collings et al to modify the iteration process to retain and compute phase component only of the complex amplitude to reduce the capacity of the calculation.  Collings et al teaches to produce phase only complex array which implicitly requires to remove the amplitude values of the inverse-Fourier transformed complex array.  By retaining phase-only component may implicitly or obviously be modified to make the amplitude values assume zero.  
With regard to claim 11, Schwerdtner teaches that the 2D image may be on a plane, which is perpendicular to a direction Z to the specific point, (please see Figure 1) and since the 
With regard to claim 12, the 2D image of the 3D scene as viewed from a specific point comprises a 2D image on a plane which is perpendicular to the direction Z to the specific point, (please see Figure 1).  
With regard to claim 14, Schwerdtner teaches that the second computer calculates and produces the complex amplitude 2D array by performing an inverse transformation (such as Fourier transformation) of the 2D image to produce an inverse-Fourier-transformed complex array, (please see column 10 and Figure 5).   Schwerdtner teaches that the calculation further includes the step of preforming Fourier transformation (first or second transformation, Figure 5) to produce a complex amplitude 2D array and the calculation steps are iteratively repeated until desired condition is reached, (please see Figure 5).  As shown in Figures 1-3, the 3D image may be sliced to include a plurality of 2D images each with a specific z or depth coordinate, (please see Figures 1-2), wherein “flattening the 3D image” is implicitly included.  The initial image data may implicitly include initial amplitude values.   This reference however does not teach explicitly that the calculation step includes extracting and calculating phase component only.  Collings et al in the same field of endeavor teaches an apparatus and method for computer generating a hologram wherein the computer generation of the hologram may include the step of retaining only the phase component of the replay field, (which means to remove the amplitude of the replay field from the 2D image data, (please see Figure 1).  The phase only or the phase component of the complex array is then Fourier transformed to produce the complex amplitude 2D array.  The amplitude value is being replaced by desired or target amplitude, (please see 
With regard to amended claim 16, Schwerdtner teaches that the method comprises the producing one complex amplitude 2D array for producing a 3D holographic image of the 3D scene, that is comprised of the steps of decomposing the complex amplitude 2D array into a plurality of 2D portions of complex amplitude 2D array each 2D portion corresponding to a cross-sectional slice of the 3D scene with a specific depth value of the 3D scene along the viewing direction based on the depth-map, (please see Figure 5).  For the plurality of 2D portions corresponding to cross-sectional slices of the 3D scene: performing an inverse-Fourier transform of the complex-amplitude 2D array producing an inverse-Fourier transformed complex amplitude array, changing (i.e. updating) the complex amplitude values of the inverse-Fourier transformed complex amplitude array based on specific depth value if the cross-sectional slice of the 3D scene along the viewing direction thereby producing changed complex amplitude array and summing up the changed complex amplitude arrays thereby producing the complex amplitude 2D array for producing a 3D holographic image of the 3D scene.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwerdtner and Collings et al as applied to claim 10 above and further in view of the US patent application publication by Kroll et al (US 2010/0157399 A1).
The method for transmitting data to produce 3D holographic image of a 3D scene taught by Schwerdtner in combination with Collings et al as described in claim 10 above has met all the limitations of the claims.  
desired amplitude value at each point in the array corresponding to a desired amplitude at each point in the 2D image.  
These references however do not teach explicitly to add random phase to the complex amplitude 2D array.  Kroll et al in the same field of endeavor teaches a computer generated hologram wherein the calculation of the complex amplitude for generating the hologram including the step of adding random phase, (please see Figure 17) to the calculated complex amplitude or sub-hologram to reduce speckle (please see paragraph [0169]).  It would then have been obvious to one skilled in the art to apply the teachings of Kroll et al to modify the calculation method to also include adding random phase to the complex amplitude for the benefit of reducing unwanted speckle noise.  

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent issued to Schwerdtner (PN. 7,636,184) in view of the US patent application publication by Nam et al (US 2014/0211286 A1).
Claim 17 has been amended to necessitate the new grounds of rejection.  
Schwerdtner teaches a computing device for preparing data for producing a 3 dimensional (3D) holographic image of a 3D scene, the device is comprised of a component for reciting one 2D (two-dimensional) image of a 3D scene as viewed from a specific point (Figures 3 and 5) and a depth information, constitutes as the depth-map, describing depths of points of the 3D scene relative to the specific point, (please see column 4, lines 38-45).  The device further comprises of producing a complex amplitude 2D array for producing a 3D holographic image of the 3D scene, (please see Figures 2 and 5, and column 10).  Schwerdtner teaches that the one 2D 
This reference has met all the limitations of the claims.  Schwerdtner teaches that the 2D image for the 3D scene and the depth information may be generated by using computer, (please see columns 2, 4 and 9).  The calculation of the complex amplitude 2D array is also utilizing computer.   It however does not teach explicitly to utilize two computers or computing units with a first computer to have the 2D image and the depth-map and a second computer for receiving the 2D image and the depth-map to calculate the complex amplitude 2D array.  Nam et al in the same field of endeavor teaches an apparatus and method for generating computer generated digital hologram wherein a separated depth information pre-processor (100, Figure 1) is utilized to generate object scene information and depth information or depth-map and a second hologram generating unit (200) for calculating the hologram, (essentially includes the complex amplitude.  It would then have been obvious to one skilled in the art to apply the teachings of Nam et al to use two separating processing or computing units to generate the 2D image of the 3D scene and the depth information and to calculate the computer generated hologram including the complex amplitude array the benefit of using two computers may increase the capacity of the memory spaces that may ease the calculation requirement.  
With regard to claim 18, as shown in Figure 1, certain transmitter is implicitly included for transmitting the first complex amplitude array and the depth-map.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwerdtner and Nam et al as applied to claim 17 above and further in view of the US patent application publication by Kroll et al (US 2010/0157399 A1).
The computing device for producing 3D holographic image of a 3D scene taught by Schwerdtner in combination with Nam et al as described in claim 17 above has met all the limitations of the claims.  
With regard to claim 19, these references do not teach explicitly to add random phase to the complex amplitude 2D array.  Kroll et al in the same field of endeavor teaches a computer generated hologram wherein the calculation of the complex amplitude for generating the hologram including the step of adding random phase, (please see Figure 17) to the calculated complex amplitude or sub-hologram to reduce speckle (please see paragraph [0169]).  It would then have been obvious to one skilled in the art to apply the teachings of Kroll et al to modify the calculation method to also include adding random phase to the complex amplitude for the benefit of reducing unwanted speckle noise.  This means the implicit transmitter is arranged to transmit only he phase values of the first complex amplitude array and Z-map in the iterative calculation steps.  

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent issued to Schwerdtner (PN. 7,636,184) in view of the US patent application publication by Nam et al (US 2014/0211286 A1) and US patent application publication by Wilson et al (US 2008/0259419 A1).
The method for producing 3D holographic image of a 3D scene taught by Schwerdtner in combination with Nam as described in claim 1 above has met all the limitations of the claims.  
Wilson et al in the same field of endeavor teaches a method for producing computer generated hologram wherein a step of adding depth-dependent correction (from Depth Table Computation DTC, Figure 5) to the inverse Fourier transformed complex amplitude wherein the correction may comprise quadratic phase correction, (pleases see paragraph [0031]).  It would then have been obvious to one skilled in the art to apply the teachings of Wilson et al to modify the method of Schwerdtner to comprise depth dependent correction to the calculation of the complex amplitude 2D array for the benefit of making the calculation more accurate.  With regard to claims 22-23, although this reference does not teach explicitly the depth table computation (DTC) comprises Fresnel correction or the depth-dependent angular spectrum propagation contribution correction, such modifications would have been obvious to one skilled in the art to include different depth dependent corrections for the benefit of allowing the calculation being more accurate.  


Claims 1 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent issued to Schwerdtner (PN. 7,636,184).  
Claim 1 has been amended to necessitate the new grounds of rejection.  
Schwerdtner teaches a method for producing a 3D (three-dimensional) holographic image of a 3D scene wherein the method is comprised of having one 2D (two-dimensional) image of a 3D scene as viewed from a specific point (Figures 3 and 5) and a depth information, constitutes as the depth-map, describing depths of points of the 3D scene relative to the specific one complex amplitude 2D array for producing a 3D holographic image of the 3D scene based on the one 2D image and the depth-map, (please see Figures 2 and 5, and column 10).  Schwerdtner teaches that the 2D image of the 3D scene with the depth information may synthesized and edited by computer, (please see column 2, lines 45-57 and column 9, lines 65-67 data memory MEM may be included in a computer).  With regard to claim 24, Schwerdtner teaches that a single computer is used to carry out the method for producing the three-dimensional holographic image of the 3D scene.  


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  of prior art references considered, none has disclosed a system for producing a computer generated hologram wherein the system is comprised of computer device for preparing data for producing a three dimensional (3D) holographic image of a 3D scene the device is comprised of a first computing unit arranged for receiving data describing a 3D scene, producing one complex amplitude array for a plurality of 2D image of the 3D scene as viewed from a specific viewing point and producing a depth-map describing depths of points of the 2D images of the 3D scene relative to the specific viewing point, a second computing device and a spatial light modulator wherein the second computing device is arranged for receiving the 2D image of the 3D scene and the depth map, decomposing a complex amplitude array corresponding to the 2D image of the 3D scene into slices that correspond to a specific depth according to the depth-map; performing an inverse-Fourier transform of the complex-amplitude array slices, producing inverse-Fourier-correcting the inverse-Fourier-transformed complex arrays according to the specific depth of each slice, by adding Fresnel correction or depth dependent angular spectrum propagation contribution, producing corrected complex amplitude arrays; 7 summing all the corrected complex amplitude arrays, producing a second complex amplitude array; and producing a corrected optimized complex amplitude array for producing a 3D holographic image of the 3D scene by using only the phase values of the second complex amplitude array, as set forth in claim 20.

Response to Arguments
Applicant's arguments filed March 16, 2022 have been fully considered but they are not persuasive. The newly amended and newly added claims have been fully considered and are rejected for the reasons stated above.
In response to applicant’s arguments, the applicant is respectfully noted that the 3D scene comprises a plurality of 2D images at respective depth, wherein each of the 2D image is a slice of the 3D scene.  The complex amplitude 2D array to reproduce the holographic image of the 3D scene must be provided by all of the 2D image-slices of the 3D scene not by just one 2D image.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872